Citation Nr: 0516745	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  95-17 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
operative residuals of a left knee osteotomy, prior to April 
3, 1998. 

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis as a post-operative residual of a left 
knee osteotomy , from April 3, 1998.

3.  Entitlement to a rating in excess of 10 percent for 
instability as a post-operative residual of a left knee 
osteotomy, from April 3, 1998.


WITNESSES AT HEARING ON APPEAL

Appellant and a friend




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1969 to February 
1972.

This appeal to the Bard of Veterans Appeals (Board) 
originally arose from a November 1994 rating action of the 
Philadelphia, Pennsylvania RO that denied service connection 
for back, hip, and groin disorders, all as secondary to the 
service-connected residuals of a left knee osteotomy, and 
also denied a rating in excess of 10 percent for residuals of 
a left knee osteotomy.  In May 1995, a Notice of Disagreement 
was received, followed by the issuance of a Statement of the 
Case (SOC) and receipt of a Substantive Appeal.  Also in May 
1995, the veteran and a friend testified at a hearing before 
a hearing officer at the RO; a transcript of the hearing is 
of record.  Supplemental SOCs (SSOCs) were issued in July and 
September 1995 and September 1999.    

In March 2000, the veteran's claims file was transferred to 
the Wilmington, Delaware RO, reflecting her change of 
residence to that state.

By decision of June 2000, the Board granted secondary service 
connection for a back disability; this constitutes a full 
grant of the benefit sought on appeal with respect to that 
issue.  The Board also denied secondary service connection 
for hip and groin disorders, and a rating in excess of 10 
percent for residuals of a left knee osteotomy.  The Board 
granted a separate schedular 10 percent rating for left knee 
traumatic arthritis; the matter of a rating in excess of 10 
percent remained for appellate consideration.  The RO 
implemented the Board's decision by rating action of July 
2000.

In September 2000, the Vice-Chairman of the Board denied the 
veteran's attorney's June 2000 Motion for Reconsideration of 
the June 2000 Board decision under the provisions of 
38 C.F.R. § 20.1000.  The veteran then appealed this case to 
the United States Court of Appeals for Veterans Claims 
(Court).

In March 2001, counsel for the VA Secretary filed an 
unopposed motion with the Court to vacate that portion of the 
Board's June 2000 decision that denied secondary service 
connection for hip and groin disorders, and ratings in excess 
of 10 percent each for residuals of a left knee osteotomy and 
for left knee traumatic arthritis.  By May 2001 Order, the 
Court granted the VA Secretary's motion, vacated that portion 
of the Board's June 2000 decision that denied secondary 
service connection for hip and groin disorders and ratings in 
excess of 10 percent each for residuals of a left knee 
osteotomy and for left knee traumatic arthritis, and remanded 
those issues to the Board for further action.

In June 2002, the Board determined that further evidentiary 
development was warranted in this case, and undertook such 
development pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  The veteran and her attorney were notified of that 
development by letters of September 2002 and May 2003.  
However, the provisions of 38 C.F.R. § 19.9 purporting to 
confer upon the Board the jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board, but not 
reviewed by the RO, were later held to be invalid.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  Hence, in September 2003 the Board 
remanded this case to the RO for further development of the 
evidence and for due process development.  

Received in November 2003 was a statement from the veteran 
withdrawing her appeal as to the claims for secondary service 
connection for hip and groin disabilities, and revoked her 
power of attorney in favor of her attorney-representative.  
By letter of August 2004, the RO notified the veteran of 
other opportunities for representation that were available in 
her appeal to the VA.  In September 2004, the veteran stated 
that she did not want the services of a representative.

SSOCs were issued in February and December 2004, reflecting 
the RO's continued denials of ratings in excess of 10 percent 
each for residuals of a left knee osteotomy and for left knee 
traumatic arthritis.

As a final preliminary matter, the Board notes that, to fully 
reflect the RO's actions during the pendency of this appeal, 
the Board has recharacterized the appeal as encompassing the 
three issues listed on the title page.  Because the RO has 
considered the appropriate rating for each disability during 
each time frame in question, the veteran is not prejudiced by 
the Board's characterization of the issues on appeal in this 
manner.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  Prior to April 3, 1998, the veteran's post-operative 
residuals of a left knee osteotomy were manifested by 
complaints of pain, swelling, crepitus, and locking, and a 
showing of arthritis and some knee swelling, crepitation, and 
muscle weakness at various times, but good flexion, 
extension, and muscle strength shown on VA examinations.  

3.  Since April 3, 1998, the veteran's traumatic arthritis as 
a post-operative residual of a left knee osteotomy has been 
manifested by complaints pain, swelling, crepitus, and 
locking, and a showing of arthritis and some knee swelling, 
crepitation, and muscle weakness at various times, but good 
flexion and extension, and 5/5 knee muscle strength 
consistently shown on VA examinations from 2002 to 2004; the 
disability has been assessed to be adequately managed and 
very well-controlled with prescribed medication on recent VA 
examinations.

4.  Since April 3, 1998, the veteran's instability as a post-
operative residual of a left knee osteotomy has been 
manifested by complaints of pain, instability, and giving 
way, with a finding of instability in 1999 and improvement 
since 2000, with no knee instability found on June 2003 VA 
examination and good knee muscle strength consistently shown 
on VA examinations from 2002 to 2004; the disability has been 
assessed to be adequately managed and very well-controlled 
with prescribed medication on recent VA examinations.


CONCLUSIONS OF LAW

1.  For the period prior to April 3, 1998, the criteria for a 
rating in excess of 10 percent for post-operative residuals 
of a left knee osteotomy were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5260, 5261 (2004). 

2.  Since April 3, 1998, the criteria for a rating in excess 
of 10 percent for traumatic arthritis as a post-operative 
residual of a left knee osteotomy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2004). 

3.  Since April 3, 1998, the criteria for a rating in excess 
of 10 percent for instability as a post-operative residual of 
a left knee osteotomy have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.59, 
4.71a, Diagnostic Code 5257 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  The VCAA 
and its implementing regulations include, upon the submission 
of a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

Through the November 1994 and April 1995 rating actions, the 
April 1995 RO letters, the May 1995 SOC, the July 1995 RO 
letter and SSOC, the September 1995 RO letter and SSOC, the 
October 1996 RO letter, the September 1999 SSOC, the March 
2000 RO letter, the May and December 2003 RO letters, the 
February 2004 SSOC, the August 2004 RO letter, the December 
2004 SSOC, and the February 2005 RO letter, the veteran (and 
her attorney, during the period when he represented her) were 
variously notified of the law and regulations governing 
entitlement to the benefits sought on appeal, the evidence 
that would substantiate her claims, and the evidence that had 
been considered in connection with her appeal.  After each, 
they were given an opportunity to respond.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support her claims, and 
has been provided ample opportunity to submit such 
information and evidence.  

Additionally, the Board notes that the December 2003 RO 
letter, as well as the SOC and SSOCs, informed the veteran of 
what the evidence had to show to establish entitlement to the 
benefits she sought; what information or evidence VA still 
needed from her; what evidence VA had retrieved and 
considered in her claims; what evidence she had to furnish; 
what she had to do to obtain assistance from VA in connection 
with her appeal; and that VA would make reasonable efforts to 
help her get evidence necessary to support her claims, such 
as medical records (including private medical records), if 
she gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the latter 2003 letter specifically informed the 
appellant of the VCAA's requirements, and notified her that 
he could help with her claim by informing VA of any 
additional information or evidence that she wanted it to try 
to obtain for her, where to send additional evidence or 
information concerning her appeal, and where she could 
request assistance if needed.  The December 2003 RO letter 
specifically notified the veteran to furnish any evidence or 
information that she had in her possession pertaining to her 
claims.  Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim(s); (2) 
the evidence, if any, to be obtained by VA; (3) the evidence, 
if any, to be provided by a claimant; and (4) a request by VA 
that a claimant provide any evidence in his possession that 
pertains to the claim(s).  As indicated above, all four 
content of notice requirements have been met in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, documents strictly meeting the VCAA's 
notice requirements were not provided, nor could they have 
been provided, to the veteran prior to the 1994 rating action 
on appeal, inasmuch as the VCAA was not enacted until late 
2000.  However, the Board finds that any lack of full, pre-
adjudication notice in this case does not prejudice the 
veteran in any way.  

As indicated above, the rating actions, numerous RO letters, 
the SOC, and the SSOCs issued between 1994 and 2004 have 
repeatedly explained to the veteran what was needed to 
substantiate her claims.  As a result of RO development and 
the Board's September 2003 Remand, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board Remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate her claims, to include 
obtaining extensive VA and private medical, hospital, and 
examination records from the 1994 to 2004.  In May 1995, the 
veteran and a friend testified at a personal hearing before a 
hearing officer at the RO.  The veteran has furnished private 
medical records, and the RO has obtained copies of the 
November 1996 Social Security Administration (SSA) decision 
finding her entitled to disability benefits and the March 
2000 SSA decision finding her entitled to continued 
disability benefits, together with extensive medical records 
underlying those determinations.  The VA most recently 
comprehensively examined the veteran in June 2003.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.    

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Background

In February and March 1994, the veteran was hospitalized at a 
VA medical facility after her left knee gave way while 
walking up stairs and she fell to her knees.  She denied 
lower leg weakness.  Left knee X-rays revealed mild 
degenerative changes, with minimal joint space narrowing, and 
a healed high tibial osteotomy.  An orthopedic consultation 
showed no knee lesions, and the knee examination suggested 
ligamentous stability.  The doctor commented that significant 
degenerative joint disease (DJD) was unlikely, given the 
veteran's young age and the benign-appearing knee X-rays.  
Mild early DJD was possible, given the history of a left high 
tibial osteotomy, probably done for genu varus deformity 
rather than DJD.  Conservative management of the knee 
symptoms with physical therapy was planned, with weight 
bearing as tolerated; no specific orthopedic follow-up was 
needed.  The doctor opined that the veteran's knee appeared 
stable on current examination and was not a likely source of 
instability of gait.  The diagnoses included status post high 
left knee osteotomy.    

In June 1994, the veteran was hospitalized at the Delaware 
County Memorial Hospital for low back surgery.  There was no 
left knee involvement.

On April 1995 VA examination, the veteran complained of left 
knee pain, swelling, and instability that was aggravated by 
kneeling, prolonged standing, and ascending and descending 
stairs.  On left knee examination, she ambulated  
satisfactorily.  Crepitation was felt within the soft 
tissues, which were slightly increased in prominence.  There 
was slight hamstring muscle tightness.  Passive rotary 
movement of the left knee with pressure on the medial 
meniscus caused discomfort.  The patella was freely moveable.  
There was no definite effusion.  Mild knee exercises, an 
elastic knee brace, and medication for pain relief were 
prescribed.  The diagnosis was postoperative left knee 
arthrotomy (tibial osteotomy) residual chronic strain, 
associated with intermittent synovial irritation and 
synovitis.   

During the May 1995 RO hearing, the veteran testified that 
her left knee disability had worsened and had caused her to 
fall.

On August 1995 VA examination, there was no evidence of 
quadriceps muscle atrophy.  There was no left knee swelling.  
Knee manipulation was limited by the veteran's complaints of 
pain; she would not flex the left knee beyond 70 degrees.  
Left knee X-rays revealed an absence of significant 
angulation between the femur and tibia.  Narrowing of the 
lateral joint compartment was noted, with possible narrowing 
at the patellofemoral joint.  There was no evidence of 
articular spurring or joint effusion.  The diagnosis was left 
knee high tibial osteotomy, due to knee pain and deformity.  
The examiner commented that the current evaluation was 
hampered by the veteran's failure to perform various 
maneuvers requested to evaluate joint range of motion because 
of complaints of severe pain, and that she appeared to be 
neurologically intact.

Of record is a November 1996 SSA decision that found the 
veteran entitled to a period of disability and disability 
insurance benefits since August 1991 as a result of several 
disabilities, including a history of left knee surgery with 
continuing complaints of pain and discomfort.  

On April 1998 VA orthopedic examination, the left knee was 
mildly swollen, but not tender.  Flexion was to 85 degrees, 
and extension lacked 10 degrees.  Further flexion could not 
be carried out because of knee pain.  There was no evidence 
of instability or laxity.  The impression was knee arthritis, 
status post osteotomy causing pain.  In a March 1999 addendum 
to the examination report, the physician stated that the 
veteran's left knee joint was unstable as a result of 
arthritis, which caused her to be subject to falls.

On February 2000 examination by I. Lifrak, M.D., for SSA 
disability determination purposes, the veteran's complaints 
included left knee pain.  On examination of the left knee, 
the surgical scars were well healed.  There was no evidence 
of asymmetrical muscle atrophy or wasting, or joint effusion.  
Left lower extremity muscle tone was 5/5.  Left knee range of 
motion was from 0 degrees to 50 degrees.  The impression was 
left knee pain with reduced range of motion.  

On December 2000 VA orthopedic examination, the veteran 
complained of worsening left knee pain with swelling, 
clicking, locking, and giving-way.  On examination, there was 
some muscle weakness of the flexors and extensors related to 
knee pain.  Left knee range of motion was from 0 degrees to 
85 degrees and limited by pain.  There was no joint effusion, 
or warmth, erythema, or crepitus with motion.  The left 
medial collateral ligament was slightly lax, but other 
ligaments were intact.  Left knee X-rays revealed proximal 
tibial bone irregularities from previous surgery, but the 
bone had healed well and was in a valgus alignment at the 
knee.  There was significant lateral joint space narrowing as 
the major left joint abnormality, with mild medial joint 
space narrowing.  The impression was left knee osteoarthritis 
with continuing knee pain.

May 2002 VA outpatient neurological examination showed 5/5-
muscle strength in the left lower extremity with no gross 
motor or sensory deficit.  In October 2002, the veteran 
complained of left knee locking.  There was full range of 
left lower extremity motion on examination.  

On June 2003 VA orthopedic examination, the veteran 
complained of left knee pain that was aggravated by prolonged 
standing or walking, as well as giving-way of the knee when 
ascending or descending stairs.  Current examination showed 
no quadriceps muscle atrophy, and no knee swelling or 
instability.  The veteran complained of significant pain with 
any movement to flex the left knee.  Knee flexion was 
restricted to 80 degrees, and extension was to 0 degrees.  
The diagnosis was status post left knee osteotomy with 
continued pain and DJD.  The examiner commented that he had 
thoroughly reviewed the veteran's extensive medical records 
and abstracted information in the preparation of this 
examination report, and that she had no left knee weakened 
movement, incoordination, or excessive fatigability.

August 2003 VA outpatient neurological examination showed 
5/5-muscle strength in the left lower extremity with no gross 
motor or sensory deficit.  The assessment was knee 
osteoarthritis giving pain that was adequately managed and 
very well controlled with sustained-release medication.  When 
seen again in November, there was 5/5-muscle strength in the 
left lower extremity, and gait was normal.  In March 2004, 
the veteran's knee osteoarthritis was assessed to be giving 
pain, but was adequately managed and very well controlled 
with sustained-release medication.  Neurological examination 
in August 2004 showed 5/5-muscle strength in the left lower 
extremity with no gross motor or sensory deficit.  The 
assessment was knee osteoarthritis with pain that was 
adequately managed and very well controlled with sustained-
release medication.

III.	Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;            
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Historically, the veteran was granted service connection for 
post-operative residuals of a left knee osteotomy by rating 
action of August 1979, and a 10 percent rating was assigned 
from April 13, 1979 under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5257.  By rating action of July 
2000, the RO implemented a June 2000 Board decision granting 
a separate 10 percent rating for traumatic arthritis as a 
post-operative residual of a left knee osteotomy under DCs 
5010-5261 from April 3, 1998, and continuing the previously-
assigned 10 percent rating for post-operative residual of a 
left knee osteotomy under DC 5257, for instability.  

Under DC 5257, slight impairment of either knee, with 
recurrent subluxation or lateral instability, warrants a 10 
percent rating.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.

Under DC 5260, limitation of flexion of either leg to 60 
degrees warrants a               0 percent rating.  A 10 
percent rating requires that flexion be limited to 45 
degrees.  A 20 percent rating requires that flexion be 
limited to 30 degrees.  A 30 percent rating requires that 
flexion be limited to 15 degrees.  

Under DC 5261, limitation of extension of either leg to 5 
degrees warrants a            0 percent rating.  A 10 percent 
rating requires that extension be limited to              10 
degrees.  A 20 percent rating requires that extension be 
limited to 15 degrees.  A 30 percent rating requires 
limitation of extension to 20 degrees.  A 40 percent rating 
requires limitation of extension to 30 degrees.  A 50 percent 
rating requires limitation of extension to 45 degrees.  

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include with repeated use and/or during 
flare-ups), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Considering the evidence of record from 1994 to 2004 in light 
of the above-noted criteria, the Board finds that increased 
ratings for the veteran's left knee disabilities are not 
warranted.  

During the period prior to April 1998, the veteran's post-
operative residuals of a left knee osteotomy consisted of 
complaints of pain, swelling, crepitus, and locking, and a 
showing of arthritis and some knee swelling, crepitation, and 
muscle weakness at various times, but good flexion, 
extension, and muscle strength.  Although the veteran 
complained of the left knee giving way in 1994, the VA 
examiner found the knee to be stable and not a likely source 
of instability of gait.  The April 1998 VA examination 
revealed knee flexion to 85 degrees and extension lacking 10 
degrees.  This medical evidence does not indicate at least 
the level of impairment that would warrant the next higher, 
20 percent rating for post-operative residuals of a left knee 
osteotomy under any applicable rating criteria up to April 
1998: that is, limitation of leg flexion to 30 degrees under 
DC 5260; limitation of leg extension to 15 degrees under DC 
5261; or moderate knee impairment under DC 5257.

Since April 1998, the veteran's traumatic arthritis as a 
post-operative residual of a left knee osteotomy has been 
manifested by knee flexion to 50 degrees and extension to 0 
degrees on February 2000 private examination.  The December 
2000 VA examination showed flexion to 85 degrees and 
extension to 0 degrees.  Knee muscle strength was 5/5 on 2002 
examination.  The June 2003 VA examination showed flexion to 
80 degrees and extension to 0 degrees.  In August 2003 and 
again in August 2004, knee muscle strength was 5/5 on VA 
examinations, and the veteran's osteoarthritis was assessed 
to be productive of pain, but adequately managed and very 
well controlled with prescribed medication.  That medical 
evidence does not indicate at least the level of impairment 
that would warrant the next higher, 20 percent rating for 
traumatic arthritis as a post-operative residual of a left 
knee osteotomy under any applicable rating criteria: that is, 
limitation of leg flexion to 30 degrees under DC 5260, or 
limitation of leg extension to 15 degrees under DC 5261.

Even considering the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, the Board finds that no higher evaluation is 
assignable for arthritis as a post-operative residuals of a 
left knee osteotomy at any point since April 3, 1998.  There 
have been no medical findings of weakened movement, excess 
fatigability, or incoordination associated with the knee.  As 
noted above, knee muscle strength was 5/5 on 2002 
examination.  The June 2003 VA examiner specifically found no 
left knee weakened movement, incoordination, or excessive 
fatigability.  In August 2003 and again in August 2004, knee 
muscle strength was 5/5 on examinations.  On that record, 
accordingly, there is no basis for the Board to find that, 
during flare-ups or with repeated activity, the veteran 
experiences any 38 C.F.R. § 4.40 or 4.45 or DeLuca symptom-
particularly, pain-that is so disabling as to warrant 
assignment of at least the next higher rating for the left 
knee under DC 5260 or 5261.  It logically follows that an 
even higher rating for left knee arthritis is, likewise, not 
warranted since April 3, 1998. 

The Board also finds that the record presents no basis for 
assignment of more than the 10 percent rating for instability 
as a post-operative residual of a left knee osteotomy since 
April 3, 1998.  This aspect of the veteran's left knee 
disability has consisted of complaints of pain, instability, 
and giving way.  A 1999 addendum to a 1998 VA examination 
report noted that the veteran's left knee joint was unstable 
as a result of arthritis, which caused her to be subject to 
falls.  However, on 2000 VA examination, all of the veteran's 
knee ligaments were intact except the medial collateral, 
which was only slightly lax.  Knee muscle strength was 5/5 on 
2002 examination, and no knee instability was found on June 
2003 VA examination.  In August 2003 and again in August 
2004, knee muscle strength was 5/5 on examinations.  As 
documented above, the medical evidence from 1998 to 2004 does 
not indicate at least the level of overall moderate knee 
impairment that would warrant the next higher, 20 percent, 
rating for left knee instability under DC 5257.  It logically 
follows that the criteria for the maximum 30 percent rating 
under DC 5257 have, likewise, not been met.

For all the foregoing reasons, the Board finds that the 
claims for higher ratings for the veteran's left knee 
disabilities, during the periods in question, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against each claims, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App.  49, 53-56 (1990).


                   
ORDER

A rating in excess of 10 percent for post-operative residuals 
of a left knee osteotomy, prior to April 3, 1998, is denied.

A rating in excess of 10 percent for traumatic arthritis as a 
post-operative residual of a left knee osteotomy, from April 
3, 1998, is denied.

A rating in excess of 10 percent for instability as a post-
operative residual of a left knee osteotomy, from April 3, 
1998, is denied.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


